Citation Nr: AXXXXXXXX
Decision Date: 07/14/21	Archive Date: 07/14/21

DOCKET NO. 200123-61266
DATE: July 14, 2021

REMANDED

Entitlement to an annual clothing allowance for the year 2019 is remanded.

REASONS FOR REMAND

The Veteran had active service from December 1977 to December 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2019 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC). Here, the Veteran submitted a timely Decision Review Request (Board Appeal) in January 2020 and selected the direct review lane. Therefore, the case is properly before the Board. 

Entitlement to an annual clothing allowance for the year 2019.

In January 2020, the Veteran stated that he was issued a lumbar brace by VA prosthetics and his clothing was getting damaged, which is why he requested clothing allowance. However, the record does not contain all of the relevant documents for the Veteran's 2019 clothing allowance claim or a formal finding indicating that these documents could not be obtained. Thus, the Board is unable to determine the procedural and substantive stance of this case. A remand is needed to obtain all documents relevant to the Veteran's clothing allowance claim. These documents must be associated with the Veteran's electronic claims file along with any other pertinent administrative records needed to cure this duty to assist error. 38 C.F.R. § 3.159. 

The matter is REMANDED for the following action:

1. Obtain and associate with the claims file the 2019 determination denying the Veteran a clothing allowance, including all records utilized in making this determination.

All attempts to obtain records should be documented in the claims folder. If any records, including medical records, cannot be obtained, a formal finding of unavailability should be created. 

The Veteran should be notified and provided with an opportunity to respond and submit such records.

 

 

C. CRAWFORD

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Brennae L. Brooks, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.